UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4406


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK ANTWON RUSHING,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:16-cr-00005-JAB-1)


Submitted:   February 2, 2017              Decided:   February 9, 2017


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Robert A.
J. Lang, Assistant United States Attorney, Alanna M. Jereb,
Third Year Law Student, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Antwon Rushing appeals from the 50-month sentence

imposed following his guilty plea for possession of a firearm by

a   felon     in     violation       of    18    U.S.C.         §§ 922(g)(1),            924(a)(2)

(2012).       Rushing disputes the district court’s application of a

four-level      sentencing         enhancement          for      using       or       possessing    a

firearm       in      connection          with        another          felony          offense      —

specifically, felony sale of cocaine.                       We affirm.

       We review the district court’s factual determinations in

applying      the    Sentencing         Guidelines         for       clear    error.        United

States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                                     Where a

defendant      “[u]sed      or    possessed          any    firearm        or     ammunition       in

connection          with     another        felony          offense,”             a     four-level

enhancement         shall    apply.        U.S.       Sentencing          Guidelines        Manual

§ 2K2.1(b)(6)(B) (2015).                  The “in connection with” element is

satisfied “if the firearm facilitated, or had the potential of

facilitating”        the     other      offense,       or     if     it    “was        present    for

protection or to embolden the actor.”                         United States v. Jenkins,

566 F.3d 160,    162       (4th     Cir.       2009);      see      USSG        § 2K2.1    cmt.

n.14(A).      Where the other felony is a drug trafficking offense,

a firearm “found in close proximity to drugs, drug-manufacturing

materials,      or    drug    paraphernalia            .    .    .     necessarily         has    the

potential of facilitating another felony offense.”                                    Jenkins, 566
F.3d   at     163    (internal       quotation         marks       omitted)           (citing    USSG

                                                 2
§ 2K2.1 cmt. n.14(B)).            This element is not satisfied, however,

where the presence of the firearm is “the result of accident or

coincidence.”       United States v. Blount, 337 F.3d 404, 411 (4th

Cir. 2003) (internal quotation marks omitted).

     Rushing contends that there is no evidence that the firearm

was used in connection with the sale of cocaine because the

firearm was only discovered two days after his last known drug

sale, and there is no proof that he possessed the firearm at the

residence when drug transactions occurred.                         Based on the record

before     us,    however,       we    conclude        that    the       district     court

reasonably       inferred     that         Rushing    possessed       the    firearm      in

connection with drug trafficking.                    The gun was recovered in the

same room as drug paraphernalia and nearby drug residue, and

Rushing     admitted      that        he     acquired    the       gun    for     personal

protection.       See Jenkins, 566 F.3d at 162-63; USSG § 2K2.1 cmt.

n.14(B).     Therefore, the district court’s decision to apply the

§ 2K2.1(b)(6)(B) enhancement was not clearly erroneous.

     Accordingly, we affirm the district court’s judgment.                               We

dispense     with      oral   argument         because       the     facts      and   legal

contentions      are   adequately          presented    in    the    materials        before

this court and argument would not aid the decisional process.


                                                                                  AFFIRMED




                                              3